Citation Nr: 1310926	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a spine disability.  

3.  Entitlement to service connection for service connection for a right knee disability.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served on several periods of active duty for training (ACDUTRA) in the New Jersey Army National Guard, including from February 6, 1976 to July 2, 1976 and May 14, 1977 to May 29, 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied all claims for service connection.  

This case was remanded for additional development in June 2010 and May 2012.  

In a May 2005 statement, the appellant's representative indicated that he was willing to appear for VA examinations and that if he was not scheduled for examinations, that he wished to have a hearing; the appellant was not scheduled for examinations.  Pursuant to instructions in the Board's June 2010 remand, the RO contacted the appellant to determine whether he still wanted a hearing and the appellant declined.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).  


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD, is not related to service.  

2.  A spine disability is not related to service.  

3.  A right knee disability is not related to service.  

4.  The appellant does not have hearing loss that is related to service.  

5.  The appellant does not have tinnitus that is related to service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012).  

2.  A spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012).  

3.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012).  

4.  Hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.385 (2012).  

5.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012).  

      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The appellant was sent letters in April 2004, August 2004, July 2005 and February 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The February 2007 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice regarding what was needed to substantiate the claim was not issued prior to the initial adverse determination on appeal.  However, fully compliant notice was later issued in February 2007 communication, and the claims were thereafter readjudicated most recently in December 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d at 1328.  

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, in cases where VA is unable to obtain records, or if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e).  

Unavailability of service department records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Here, as shown by the June 2010 remand, the Board originally saw that the appellant's DD 214 noted that the appellant served on ACDUTRA from February 1976 to July 1976 and that he received an honorable discharge.  The service treatment records at that time contained a separation examination from June 1976, but they also contain an "individual sick slip" from May 1977.  A service personnel record showed that in April 1979, there was a notation that the appellant was removed from his assigned unit for continued and willful absence, and was given a general discharge.  At the time of the June 2010 remand, clarification regarding the appellant's service dates was needed and Army hospital records from 1976 also needed to be requested.  

Meanwhile, the appellant had only alleged treatment from 1976; service treatment records from 1976, except for hospital records, were already in the file.  In June and December 2006, the appellant requested all his available service treatment records be sent to him and the RO fulfilled these requests.  The appellant was aware of what records were in the file.  

In the May 2012 remand, the Board again requested an inquiry be made to retrieve any outstanding service treatment records from 1977 and 1978; the Army hospital records had been retrieved and were not pertinent to the issues on appeal.  

In June 2012, the Appeals Management Center (AMC) received a reply from the Personnel Information Exchange System (PIES) stating that there were no further records for the appellant; a prior records request had been fulfilled at the RO in December 2003.  PIES suggested requesting records from the Adjutant General's office.  This action had already taken place in July 2010, but the AMC re-requested the records anyway in August 2012.  Only copies of the service personnel records that were already in the file were received.  

In June 2012, the AMC sent a letter notifying the appellant that another request had been placed for 1977 and 1978 service treatment records; the appellant continued to assert to VA that he was treated for a right knee injury during his February to July 1976 service period (as explained further below, the appellant also told a chiropractor in December 2007 that he had no prior injuries before a bus accident that same month).  The AMC did not notify the appellant of the June 2012 PIES response until the issuance of the December 2012 supplemental statement of the case (SSOC), but the appellant's representative was given a chance to respond in a February 2013 informal hearing presentation.  The representative continued the assertion of the appellant that he was treated for an injury regarding the right knee and back in 1976.  Given that the 1976 records are in the file and that the Board does not find the appellant has been inconsistent on the issue of whether he was treated for a right knee disability in service, the Board finds all available service treatment records are in the file.  

Further, in December 2012, the AMC determined there were no outstanding July 2004 audiogram or audiology testing records.  Although a July 2004 VA examination report for the nose, sinus, larynx and pharynx stated the appellant was referred for an audiometric examination and stated he had clinical bilateral sensorineural hearing loss, the Board finds this was an error.  The results of the August 2012 VA audiology examination (showing no disability) supports this finding.

In light of this information, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed on the merits of the claims.  The Board finds the claims file contains the appellant's available service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.  

Considering the above information, the Board finds there has been substantial compliance with the June 2010 and May 2012 Board remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

II.  Service Connection

Generally, for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, compensation will be paid to any veteran discharged or released under conditions other than dishonorable from the period of service in which such injury or disease was incurred, or preexisting injury or disease was aggravated.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Service connection for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2012).  Service connection for only injury incurred or aggravated during a period of INACDUTRA is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to do establish "veteran status": (1) serve on active duty; (2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or (3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

No presumptions attach (including the presumptions of soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained.  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Establishing "veteran" status based on aggravation during ACDUTRA is explained in Donnellan, 24 Vet. App. at 167.  However, as the appellant has not alleged aggravation and the record does not reasonably raise or support such a theory the Board will not discuss it further.  

Here, the appellant does not have any active duty service according to his DD 214 and record of assignments.  Service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan, 24 Vet. App. at 172.  The appellant may still establish service connection that an injury or disease leading to disability was incurred or aggravated during a period of ACDUTRA or INACDUTRA; however, no presumptions apply in this case.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by such veteran's service record, the official history of each organization in which a veteran served, a veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1) (West 2002).  

The Board must determine the value of all evidence submitted in its evaluation of a claim, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (a medical opinion was not required to prove a nexus between a service-connected mental disorder and drowning which caused death).  

In ascertaining the competency of lay evidence, the courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Clyburn v. West, 12 Vet. App. 296, 301 (knee symptoms).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, as noted previously, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 511-512; Madden v. Gober, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Acquired Psychiatric Disorder, to include PTSD

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

Other parts of § 3.304(f) are not applicable in this case.  Part (1) addresses a situation where PTSD is diagnosed during active duty service.  Part (2) of § 3.304(f) covers a situation where the evidence shows a veteran served in combat.  Part (3) provides a presumption for "fear of hostile military or terrorist activity."  Parts (4) and (5) address prisoners of war and allegations of in-service personal assault.  As explained further below, these provisions are not applicable.  

The Board finds the appellant has a current psychiatric disability, but ultimately there is no competent lay evidence of in-service incurrence or aggravation of a psychiatric disability and there is no medical evidence of a nexus between a claimed in-service event and a psychiatric disability.  In other words, two Shedden elements are not met.  381 F.3d at 1167.  

The Board does not find the appellant to be a credible historian.  In December 2004, while giving his history prior to entry to a detoxification program, the appellant told a VA clinician that he was diagnosed with PTSD due to his active combat in El Salvador.  Another record from that month shows the appellant said he was in the Army from 1976 to 1981 and served in Germany and El Salvador.  He said he participated and witnessed some firefights but was never wounded.  

In his April 2006 stressor statement, the appellant stated that in March 1976 at Ft. Dix, New Jersey, a friend was killed during basic training; he asserted there should be a morning report regarding this incident and mentioned a Sergeant was involved.  No further details were given.  A January 2007 PIES response for a request to search morning reports for the appellant's unit was that morning reports were discontinued after 1974; no morning reports were found.  

Service treatment records show a normal clinical evaluation at separation in June 1976.  His record of assignments noted that in April 1979 he was removed from his unit assignment because of his continued and willful absence.  There was no foreign service for the time period of October 1975 to April 1979.  His DD 214 does not list any foreign service for the time period of February to July 1976.  

The Board finds the appellant would be competent to state what happened to him in service and what he witnessed under 38 C.F.R. § 3.159(a)(2).  However, he has been inconsistent in reporting foreign service and combat when records show he had no such experiences.  When given an opportunity to report these stressors the appellant failed to do so-instead he reported a wholly new stressor.  Additionally, at the June 2004 VA examination, the appellant failed to report combat experiences or personal stressors.  As a result, further efforts to validate the appellant witnessing the death of an unknown friend in service are unnecessary.  The Board does not find the appellant to be a credible historian in stating that he was in combat or witnessed a death in service.  

Post-service evidence shows in an October 2003 VA social work note the appellant was unemployed, homeless, and new to VA.  In November, a VA nurse note shows the appellant stated that he needed medication for depression.  A VA psychiatric evaluation showed the appellant originally stated he had no prior psychiatric history but complained of anxiety attacks; later admitted he was seeing a psychiatrist at a private hospital for depression.  A November 2003 VA psychiatrist record showed an impression of adjustment disorder, which was changed to anxiety disorder not otherwise specified in February 2004.  

In June 2004, the appellant received a VA examination for PTSD.  The appellant was diagnosed with adjustment disorder with related polysubstance dependence and not PTSD.  He was being treated for depression.  He reported depression mainly from his medical problems like syphilis and hepatitis C (not service-connected disabilities).  Here, he reported he had no children although at many other points he reported having several children.  The claims file was reviewed for the examination.  He reported no combat experiences or personal stressors.  

Other VA records from December 2004 show treatment for depression and polysubstance abuse.  His diagnoses ranged from anxiety disorder not otherwise specified with depressed mood to Axis I major depressive episode: substance induced mood disorder versus major depressive disorder versus bipolar disorder and poly substance dependence of opiates and cocaine.  In January 2007, a VA record showed a negative PTSD screen and in June 2010 a VA record showed a negative depression screen.  

The Board considered whether a new VA examination was appropriate to determine whether any currently diagnosed psychiatric disability was related to service, however, as stated above there is a lack of competent evidence showing lay evidence of in-service incurrence or aggravation of a psychiatric disability and medical evidence of a nexus between the claimed in-service event and the present disability.  Shedden, 381 F.3d at 1167.  There is not even sufficient evidence indicating that there "may" be a nexus between the current disability or symptoms and the appellant's service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As a result, no new VA examination is warranted in this case.  

Weighing the evidence, the Board finds that service connection is not warranted for any psychiatric disability, including PTSD under 38 C.F.R. § 3.304(f).  The appellant does not have a diagnosis of PTSD.  Id.  The Board finds that the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Spine Disability

The Board finds evidence of a current spine disability as a February 2006 x-ray shows degenerative disc disease from L3 to S1.  However, there is no competent lay evidence of in-service incurrence or aggravation of a spine disability and there is no medical evidence of a nexus between a claimed in-service event and a spine disability.  Again, two Shedden elements are not met.  381 F.3d at 1167.  

The Board finds the appellant has not been consistent for this claim.  The appellant contended in his November 2003 claim that he injured his back during training and was hospitalized in an Army hospital.  However, the same month, he told a VA clinician that he was in a car accident nine months ago and needed medication for back pain.  He was vague in providing information about his medical history and "had no details."  His back was tender upon examination and the assessment was low back pain.  

In July 2004, he again stated that at basic training at Ft. Dix, he fell over a log and injured his right leg and lower back.  He wrote on an authorization and consent form received in 2005 that he was at Ft. Dix Army Hospital some time from February to April 1976 getting treatment for his right leg and back.  In February 2006, he stated at a VA appointment that he had low back pain for only about two and a half years.  

Further, in a February 2007 letter from his chiropractor to a lawyer, the appellant denied any pre-existing or "pre-disposing conditions" prior to a bus accident the same month.  Also, the June 1976 report of medical examination shows that a separation evaluation was normal.  

The March 1976 Army hospital records were retrieved and show in-patient treatment for an upper respiratory infection only, not any orthopedic problems.  The clinical record sheet specific shows that joint pains and muscle aches were not shown.  

The Board finds the appellant would be competent to state whether he suffered a back injury in service under 38 C.F.R. § 3.159(a)(2), but the Board finds he has been inconsistent in reporting when his back pain started and his hospital records do not show treatment for orthopedic complaints as he stated.  The appellant's statements are outweighed by the other evidence of record.  See Caluza, 7 Vet. App. at 511-512.  

Post-service evidence includes a June 2004 VA record showing mechanical low back pain was likely attributed to pain/strain, although it was hard to tell because the appellant had no pain at the time.  A June 2005 VA record showed he had a long history of right knee and back pain.  X-rays showed degenerative disc disease and facet arthropathy.  The December 2007 chiropractor letter showed the appellant had pain in the lumbar spine.  The diagnosis was lumbalgia, lumbar sprain/strain, and thoracic sprain/strain.  The chiropractor determined these diagnoses were due to the bus accident.  

In August 2012, a VA examination report shows the claims file was available and reviewed.  The appellant reported being in a bus accident in December 2007.  He did not remember any specific injury or trauma to the lumbar spine in service.  His back pain worsened after a post-service bus accident in December 2007 and he saw a chiropractor.  He had daily pain.  His gait was steady and he walked 150 feet without assistance.  He had muscle spasms and pain with range of motion.  The assessment was lumbar disc disease.  

Based on the claims file, the appellant's history and the examination, the examiner found the low back disability was not related to service because the appellant denied a prior injury to the low back in December 2007-prior to the bus accident.  Also, there was no treatment or back injury in service; he did not remember any injury to his back.  

Weighing the evidence, the Board finds that service connection is not warranted for any spine disability.  The Board finds that the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Right Knee Disability

The Board finds evidence of a current right knee disability as a February 2006 VA x-ray shows mild degenerative joint disease, but there is no evidence of a nexus between a claimed in-service event and a right knee disability.  See Shedden, 381 F.3d at 1167.  

The appellant mainly contends his current right knee disability is related to his 1976 period of service.  Initially he filed a claim for a right leg disability in a November 2003 claim and over time it became clear he intended to claim service connection for a right knee disability.  In a January 2004 VA record, he claimed he was injured in service and was having right knee pain that had worsened in the past month.  In July 2004, he stated that at basic training at Ft. Dix, he fell over a log, injured his right leg and was taken to the base hospital.  He clarified on a January 2005 authorization and consent form that he was at Ft. Dix Army hospital from February to April 1976.  As explained above, the Army hospital records show treatment for an upper respiratory infection only.  

In an April 2010 statement, the appellant stated Dr. R. had been giving him pain medication for his knee for three to four years and he went to VA for treatment.  He claimed his pain started in service and was treated at Ft. Dix Army hospital.  In February 2013, the appellant stated that, in 1976, he went to sick call several times regarding his right leg and this should be documented by the records.  

However, some evidence shows the appellant stated his problems started at other times.  A January 2004 VA nurse note shows pain in the right leg since 1988.  In February 2004, the appellant again complained of right knee pain since 1976, but he had a motor vehicle accident six months prior with exacerbation of the pain.  The next month, a VA out-patient clinic note shows the appellant complained of right knee pain off and on since 1981 and allegedly hurt his right knee in service in 1981.  He again re-injured it in 2003 during a motor vehicle accident.  

The appellant's record of assignments does not reflect any ACDUTRA or INACDUTRA in 1981; it states he was removed from his unit assignment for continued and willful absence.  

In reviewing the appellant's statements, the Board finds the appellant is competent to report when his knee symptoms first started.  38 C.F.R. § 3.159; see also Clyburn, 12 Vet. App. at 301.  However, as the evidence above shows, he has not been consistent in this regard and there have been intervening vehicle accidents.  The Board finds the appellant to be less credible as a result of the inconsistencies and assigns his statements less weight than other evidence in the file.  Caluza, 7 Vet. App. at 511-512; Madden, 125 F.3d at 1447.  

The separation report of medical examination from June 1976 shows a clinical evaluation of the lower extremities was normal.  However, a May 1977 sick slip shows the appellant claimed he "pulled muscle in right leg."  He was sent to "50th Med."  The record of assignments shows that at this time the appellant was on ACDUTRA.  As stated above, further follow up was searched for by the AMC, but a PIES June 2012 response stated there were no further records.  

Post-service evidence shows that in a November 2003, the appellant stated at a VA visit he was in a car accident nine months prior.  In a January 2004 VA record, the appellant's right knee had minimal swelling with tenderness over the medial aspect of the joint and also over the patella.  He also had crepitus.  The initial impression was his right knee pain of questionable etiology.  In June 2004, a VA physical medicine and rehabilitation note stated that knee pain was attributed to osteoarthritis with no evidence of acute pathology.  

In a February 2008 letter to the appellant's lawyer, a chiropractor stated he examined the appellant after his neck and back injuries were acquired in a bus accident in December 2007.  The appellant reported pain in the bilateral legs but denied any pre-existing or pre-disposing conditions.  He had pain in the right leg after the accident.  The diagnosis was "injury to leg" and it was directly related to the bus accident.  

In February 2010, Dr. Rosa stated that the appellant had bilateral knee pain secondary to degenerative joint disease which impacted his job as a security guard.  An August 2010 VA record stated that the right knee pain was likely due to osteoarthritis and confirmed on x-ray; it may have contribution from pes planus bilaterally and obesity.  

In August 2012, the appellant attended a VA examination.  The claims file was available and reviewed.  The appellant reported being in a bus accident in December 2007.  He reported injuring the right knee while in service; he said he fell and hit a branch.  There was no fracture or treatment.  He reported several knee symptoms.  His gait was steady and he walked 150 feet without assistance.  There were positive arthritic changes and subjective symptoms like tenderness and pain.  The assessment was right knee degenerative joint disease.  

Based on the claims file, the appellant's history and the examination, the examiner found the right knee disability was not related to service because the appellant denied prior injuries in December 2007, prior to the bus accident.  The right knee had a superficial bruise after his fall in service; there were no fractures, hospitalizations, surgeries or treatment for this issue while he was in the military.  If his degenerative joint disease was posttraumatic in nature, it would have to have been a severe right knee injury; this was not the case.  The examiner pointed out there was no hospitalization, fracture or casting of the right knee or any specific treatment at all for the right knee.  

The Board finds the August 2012 VA examination to be factually accurate and sound in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  The examiner evaluated and interviewed the appellant as well as reviewed the claims file in coming to a conclusion.  The examination report is on point in considering the issue at hand and the Board assigns it great evidentiary weight as the opinion is persuasive and finds support in the record.  

The Board finds that, based on the evidence in the file, service connection for a right knee disability is not warranted.  While there is one May 1977 note referring the appellant to further treatment for a claimed right leg pulled muscle disability, the weight of the evidence supports that there is no current disability of the right leg, to include right knee osteoarthritis, that is related to service.  The Board relies on the competent and credible evidence of record in coming to a determination, including the August 2012 VA examination report.  

The Board finds that the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Hearing Loss and Tinnitus

In addition to the general requirements, service connection for impaired hearing is subject to 38 C.F.R. § 3.385 (2012), which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  

The Board finds the appellant does not have current hearing loss or tinnitus.  As a result, the first element in Shedden is not satisfied and the claim must be denied.  381 F.3d at 1167.  

The appellant contended in a July 2004 claim that he had hearing problems while serving at Ft. Dix.  In February 2013, he stated his hearing was not good in service because he was exposed to a lot of noise in infantry.  

Service treatment records show the appellant had normal hearing at separation from ACDUTRA in June 1976.  Audiogram results are below.  



HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
5
LEFT
10
10
10
n/a
5

The record of assignments shows the appellant worked as a grenadier and rifleman.

Post-service evidence shows a July 2004 nose, sinus, larynx, and pharynx VA examination report in the file.  The report mostly focuses on the nose, but states the appellant was referred for an audiometric examination, and that he had a bilateral moderate sensorineural hearing loss.  

The Board finds this statement was an error because, as explained above, when the Board remanded for this information, the VAMC stated in December 2012 that no such audiometric examination took place; VAMC personnel stated that a search of all systems confirmed that no audiology testing was ever completed.  As a result, this statement is assigned no weight.  

In August 2012, the appellant was given a VA audiology examination.  The claims file was reviewed by the examiner.  The appellant said that since he left service his hearing was not as normal as it should be and his wife had to repeat herself often.  He reported acoustic trauma in service and denied any occupational history of acoustic trauma.  Audiometric test results were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
-5
5
5
LEFT
5
0
0
5
10

Test results were valid for hearing loss purposes.  Speech discrimination was 98 percent for both ears.  Other findings were also normal.  

The examiner stated that bilateral hearing loss was not found.  The appellant's hearing sensitivity was clinically normal in both ears although his history was significant for military noise exposure.  Also, his service treatment records did not support that a permanent hearing loss was incurred in service.  Documentary evidence showed clinically normal hearing in both ears.  There was no significant or permanent baseline shift in hearing thresholds documented in service.  

Regarding tinnitus, the appellant denied having tinnitus and a history of tinnitus.  Layman's terminology was used to clarify the condition and the appellant stated: "Nah, no sounds that I know of."  

The Board finds that the appellant would be competent to state when he started having trouble with his hearing and/or when he started to having symptoms of tinnitus under 38 C.F.R. § 3.159 and Charles, 16 Vet. App. 370.  However, the Board does not find the appellant competent to be able to state when he had hearing loss for VA purposes under 38 C.F.R. § 3.385; such an assertion requires audiometric testing.  

The Board finds the appellant credible in stating he noticed hearing loss while he was in the military, however, the current VA examination results do not show a current hearing loss for VA purposes.  To the extent the appellant alleged tinnitus and then denied having it at the VA examination, the Board finds he is inconsistent and his statements relating this are assigned less weight.  Caluza, 7 Vet. App. at 511-512; Madden, 125 F.3d at 1447.  

Consequently, the Board finds that service connection for hearing loss and tinnitus is not warranted.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the appeal period).  Absent evidence of a current disability, the weight of the evidence is against the claims.  Reasonable doubt does not arise, and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for a spine disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


